Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 13, and 15-19 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Koepff et al. (US-20020050739).
Regarding claim 1, Koepff et al. discloses providing a brake system having a brake circuit (at least fig 3), a first control system (VA), and a second control system (HA), wherein the brake system does not have a manually operated brake pedal (figs 1-10), the first control system including a first pump (HP and/or HS), the second control system having a second pump (HP and/or HS), the second pump fluidly connected in parallel with the first pump (at least fig 5, lines 202 and 204) operating a brake circuit with a first control system to pressurize a brake circuit (fig 3a, E1, E2, VA, HA, K at least paragraph 24); detecting a fault with the operating step relating to an undesired pressure in the brake circuit (paragraph 33, at least a leak), wherein the detecting the fault includes a controller determining which component of the first control system contains the fault (paragraphs 36 and/or 44-45, pump circuit, accumulator circuit and electrical power circuit); and activating a second control system (HA/E2) to pressurize the brake circuit in response to the detected fault,  wherein activating the second control 
Regarding claim 2, Koepff et al. discloses wherein the undesired pressure is a low pressure (at least a leak, paragraph 33 and/or 502).
Regarding claim 3, Koepff et al. discloses wherein the operating step includes driving a pump (HP/HS) with a motor (M) to pressurize the brake circuit, and the fault relates to at least one of the pump and the motor (paragraphs 34-36 and/or 44-45).
Regarding claim 4, Koepff et al. discloses wherein activating step has been interpreted to include activating the second pump (HP or HS) in the second control system (HA, figs 11-12).
Regarding claim 5, Koepff et al. discloses wherein the operating step includes commanding a pump (HP/HS) with an electronic control unit (VA/HA), and the fault relates to the electronic control unit (at least paragraphs 44-45).
	Regarding claim 6, Koepff et al. discloses wherein the activating step includes activating a second electronic control unit (at least at least HA, figs 11-12).
Regarding claim 9, Koepff et al. discloses wherein the activating step includes activating components of the second control system (HA) that correspond to the components of the first control system (VA) that contain the fault (paragraphs 34-36 and/or 44-45).
Regarding claim 10, Koepff et al. discloses wherein the brake circuit has four brake devices each configured to respectively brake one of four vehicle wheels (VA/HA at least fig 5, shown as a pair).  
Regarding claim 13, Koepff et al. discloses providing a brake system having a brake circuit (at least fig 3), a first control system (VA), and a second control system (HA), wherein the brake system does not have a manually operated brake pedal (figs 1-10), the first control system including a first pump (HP and/or HS), the second control system having a second pump (HP and/or HS), the second pump fluidly connected in parallel with the first pump (at least fig 5, lines 202 and 204);operating a brake circuit with 
Regarding claim 15, Koepff et al. discloses a first and second brake device respectively configured to brake a first and second vehicle wheel (figs 1-10); a first control system (VA) fluidly connected to the first and second brake devices (fig 5); a second control system (HA) fluidly connected to the first and second brake devices, the first control system including a first pump (HP and/or HS), the second control system having a second pump (HP and/or HS), the second pump fluidly connected in parallel with the first pump (fig 5, 202 and 204); and a controller (k, and paragraph 24) in communication with the first and second control systems (VA/HA), the controller configured to detect a fault in the first control system (paragraphs 36 and/or 44-45, pump circuit, accumulator circuit and electrical power circuit), and the controller configured to determine which component of the first control system contains the fault and to activate a corresponding component of the second control system in response to the detected fault such that the second control system operates in combination with operational components of the first control system ((paragraphs 36 and/or 44-45, pump circuit, accumulator circuit and electrical power circuit), and wherein the braking system does not have a manually operated brake pedal (figs 1-10).
Regarding claim 16, Koepff et al. discloses wherein the first and second brake devices are fluidly connected via a first hydraulic circuit and a second hydraulic circuit (at least fig 3-5).

Regarding claim 18, Koepff et al. discloses wherein the second control system includes a second pump (HP and/or HS) and a second motor (M) coupled to the second pump (fig 5).
Regarding claim 19, Koepff et al. discloses wherein third and fourth brake devices (VR/VL, fig 5 shown in pairs) are respectively configured to brake third and fourth vehicle wheels, and wherein the first, second, third, and fourth brake devices are all fluidly connected to the first and second control systems (figs 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koepff et al. (US-20020050739) in view of McClain et al. (US-20150151726).
Regarding claims 11, 20, 21, and 22, Koepff et al. lacks an autonomous vehicle.  McClain et al. teaches a a method of control for a brake system and brake circuit on an autonomous vehicle (paragraph 24).
.

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record lacks wherein “the brake system does not have a manually operated brake pedal”, Examiner respectfully disagrees.  As claimed, claim 1 requires a method of controlling a brake system including providing brake circuit, a first and second control system, and wherein the brake system does not have a manually operated brake pedal.  The prior art of record discloses an improved brake system design of which does not require a mechanical or hydraulic connection between a controlled brake system and the vehicles pedal (Koepff, paragraph 3).  In other words, the prior art of record discloses a brake-by-wire system that is not physically connected to a brake pedal of the vehicle.  Since Koepff discloses a brake system and circuits that are electrically controlled, it has at least been interpreted that the brake system and control thereof are separate from the vehicle’s brake pedal.  Applicant cites paragraphs [0026] and [0041] as disclosing pedal use, however both paragraphs describe an alternative or supplemental design.  Applicant has also cited paragraph [0008] wherein Koepff discloses an interest in decreasing pedal intrusion.  Examiner has interpreted paragraph [0008] in that Koepff is intending to “dispense” the hydraulic connection and/or pedal in order to prevent pedal intrusion during a front-end accident.  Examiner has interpreted “pedal intrusion” as during a front-end collision, the dashboard panel moves toward the front seat and the brake pedal could cause damage to the driver's leg.  Koepff also discloses “dispensing” the hydraulic connection increases flexibility of vehicle design.  

Regarding claims 11 and 20, Applicant argues that the prior art of record would not be modified to be used with an autonomous vehicle because it is an object of the invention to decrease pedal intrusion, Examiner respectfully disagrees.  As set forth above, Examiner has interpreted paragraph [0008] in that Koepff is intending to “dispense” the hydraulic connection and/or pedal in order to prevent pedal intrusion during a front-end accident.  Examiner has interpreted “pedal intrusion” as during a front-end collision, the dashboard panel moves toward the front seat and the brake pedal could cause damage to the driver's leg.  Koepff also discloses “dispensing” the hydraulic connection increases flexibility of vehicle design.  Since Koepff discloses that it is its intention to dispense the hydraulic connection in the interest of flexibility of vehicle design, it has been interpreted to at least extend that design to vehicles requiring an electrically controlled braking system, i.e. an autonomous vehicle.  Therefore, Examiner maintains the position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of control of Koepff with an autonomous vehicle since an autonomous vehicle requires an electrically controlled braking system that can work .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K.H/Examiner, Art Unit 3657         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657